DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Introduction
This is a response to the applicant’s filing filed on 08/03/2018.  In virtue of this filing, claims 1-20 are currently presented in the instant application.
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/03/2018, 01/29/2019 and 05/29/2019 has been considered by Examiner and made of record in the application file.
Drawings
The drawing submitted on 08/03/2018 has been considered by Examiner and made of record in the application file.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claim 17 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of U.S. Patent No.: 10,687,607. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 17 in the current application have the same scope of claimed inventions with obvious wording variations.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 17-18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Rivellini et al. (US Pub. No.: 2017/0355507, hereinafter, “Rivellini”).
Regarding claim 17, Rivellini teaches a drop protection method of a mobile terminal, comprising the following steps (see figures 1, 1E, 2C-2D and 14-15):
judging whether the mobile terminal is in a drop state (see figures 14-15, [0129-0137]); and
controlling a buffer elastic block to eject out if the mobile terminal is in the drop
state (see figures 1, 1E, 2C-2D and 14-15, bumper 106, torsion spring 111, [0129-0137]).
Regarding claim 18, Rivellini further teaches the step of judging whether the mobile terminal is in the drop state comprises the following steps: acquiring a movement acceleration of the mobile terminal currently; and judging that the mobile terminal is in the drop state if the movement acceleration of the mobile terminal is g (see [0131], determined acceleration or velocity of the mobile terminal is g).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claims 1-10 and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rivellini et al. (US Pub. No.: 2017/0355507, hereinafter, “Rivellini”) in view of Nakajima (US Pub. No.: 2012/0250276).
Regarding claim 1, Rivellini teaches a mobile terminal (see figures 1, 1E, 2C-2D,14-15): comprising a display panel (see figure 1), a rear shell (element 104), a protection module and a detection module (see figure 1E, bumper 106, torsion spring 111, shaft 107); the protection module comprises a buffer elastic block and an elastic block control unit, the buffer elastic block is on the rotation mount, and the elastic block control unit is configured to control the buffer elastic block to eject out if the detection module detects that the mobile terminal is in a drop state (see f figures 1, 1E, 2C-2D, 14-15, bumper 106, torsion spring 111, shaft 107, [0129-0137]).
It should be noticed that Rivellini fails to teach a display panel, a middle frame, wherein the middle frame is in the rear shell, and the display panel is on the middle frame. However, Nakajima teaches a display panel, a middle frame, wherein the middle frame is in the rear shell, and the display panel is on the middle frame (see figures 2-3, display module 5, frame 3, bumper 11, base 8, [0018-0025]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of 
Regarding claim 2, after combine, Rivellini further teaches the elastic block control unit comprises a buffer spring and an electromagnetic drive limiting mechanism; one end of the buffer spring is connected to the buffer elastic block, the other end of the buffer spring is connected to the rotation mount, the electromagnetic drive limiting mechanism is on the rotation mount, and the electromagnetic drive limiting mechanism is configured to perform one of seizing and releasing of the buffer elastic block (see figures 1E-1F, bumper 106, first and second magnet, electromagnetic coil 114, torsion spring 111, [0074-0079]). Nakajima teaches mounting middle frame (see figures 2-3, frame 3, [0018-0025]).
Regarding claim 3, Rivellini further teaches the electromagnetic drive limiting mechanism comprises an electromagnet, a connection spring and a limiting block; wherein the limiting block is provided with a ferromagnet cooperated with the electromagnet, and the buffer elastic block is provided with a limiting groove cooperated with the limiting block (see figures 1E-1F, bumper 106, first and second magnet, electromagnetic coil 114, torsion spring 111, [0074-0079]).
Regarding claim 4, Rivellini further teaches the buffer elastic block comprises an elastic block body and two support arms extending from two sides of the elastic block body; and the buffer spring is connected to the elastic block body and is between the two support arms (see figure 1F, bumper 106, shaft 107 with two support arms).
Regarding claim 5, Rivellini further teaches a section of the elastic block body parallel to the display panel is fan-shaped (see figure 1F, [0075]).
Regarding claim 6, Rivellini further teaches the two support arms extend towards the two sides of the elastic block body along a bending direction of an arc surface of the elastic block body, and when the buffer elastic block is in the mobile terminal, an outer side wall of the buffer elastic block and an outer side wall of the mobile terminal are integrally connected and smoothly transitioned (see figures 1, 1F, bumper 106, shaft 107 with two support arms). It appear to examiner that arrange the bending direction of an arc surface of the elastic block body would depend more upon the choice of the manufacturer and the choice of engineering, than on any inventive concept.
Regarding claim 7, Rivellini further teaches the buffer elastic block is made of a flexible material (see bumper 106, [0087]).
Regarding claim 8, Rivellini further teaches four corners of the mobile terminal are each provided with a buffer elastic block and an elastic block control unit (see figures 1B, 1E, four bumpers 106, [0129-0137]).
Regarding claim 9, Rivellini further teaches an ejection direction of the buffer elastic block is parallel to the display panel (see figures 1B, 1E, four bumpers 106, [0129-0137]).
Regarding claim 10, after combine, Rivellini further teaches four mounting grooves, corresponding to the four corners of the mobile terminal, are on the rotation mount, and the buffer elastic blocks are in the mounting grooves (see figure 1E, rotation mount 117 has a grooves for mounting the shaft or spring). Nakajima teaches middle frame (see figure 3, frame 3).
Regarding claim 12, Nakajima further teaches the middle frame is made of one of a polymer material and a metal alloy (see [0022]).
Regarding claim 13, Rivellini further teaches the detection module comprises: an acceleration sensor configured to detect a movement acceleration of the mobile terminal; and a controller configured to judge whether the mobile terminal is in a drop state according to an acceleration detected by the acceleration sensor, and send a control signal to the elastic block control unit according to a judgment result (see f figures 1, 1E, 2C-2D, 14-15, bumper 106, torsion spring 111, [0129-0137]).

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rivellini et al. (US Pub. No.: 2017/0355507, hereinafter, “Rivellini”) in view of Nakajima (US Pub. No.: 2012/0250276) as applied to claim 1 above, and further in view of Wang et al. (US Patent No.: 7,933,123, hereinafter, “Wang”).
Regarding claim 11, Rivellini teaches portions, corresponding to the four corners of the mobile terminal, and the buffer elastic block (see figure 1, bumpers 106). Rivellini and Nakajima, in combination, fails to teach the middle frame are bent back to the rear shell, and the buffer elastic block is between the bending portion of the middle frame and the rear shell. However, Wang teaches the middle frame are bent back to the rear shell, and the speaker is between the bending portion of the middle frame and the rear shell (see figure 3, display module 66, bending frame 68, speaker 78, rear case 12, col.9, ln.10-52). Since Wang teaches the speaker is between the bending portion of the middle frame and the rear shell. It appear to examiner that arrange the buffer elastic block is between the bending portion of the middle frame and the rear shell would 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Wang into view of Rivellini and Nakajima in order to protect the electronic components from damage.

Claims 14 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rivellini et al. (US Pub. No.: 2017/0355507, hereinafter, “Rivellini”) in view of Nakajima (US Pub. No.: 2012/0250276) as applied to claim 1 above, and further in view of Lee et al. (US Patent No.: 10,506,990, hereinafter, “Lee”).
Regarding claims 14 and 19, Rivellini further teaches the mobile terminal further comprises the buffer elastic block is ejected out (see [0129-0137]). Rivellini and Nakajima, in combination, fails to teach issue an alarm. However, Lee teaches generating an alarm signal to detect the wearable to be fall event (see claim 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Lee into view of Rivellini and Nakajima in order to notify the user the potential fall event.




Claims 15-16 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rivellini et al. (US Pub. No.: 2017/0355507, hereinafter, “Rivellini”) in view of Nakajima (US Pub. No.: 2012/0250276) and further in view of Lee et al. (US Patent No.: 10,506,990, hereinafter, “Lee”) as applied to claim 1 above, and further in view of Street et al. (US Pub. No.: 2007/0236358, hereinafter, “Street”).
Regarding claims 15 and 20, Rivellini further teaches the mobile terminal further comprises an elastic block position detection module configured to detect whether the buffer elastic block is reset (see figure 1C-1D, bumper 106 can be retracted or eject). Rivellini, Nakajima and Lee, in combination, fails to teach the alarm apparatus is further configured to stop alarming if the elastic block position detection module detects that the buffer elastic block is reset. However, Street teaches stop alarming if the detector is reset (see figure 3B, [0026]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Street into view of Rivellini, Nakajima and Lee in order to stop the alarming sound.
Regarding claim 16, Rivellini disclosed plurality of sensors. Rivellini, Nakajima, Lee and Street, in combination, fails to teach pressure sensor. Examiner, however, takes official notice that such features are well known in the art of telecommunications.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of Rivellini, Nakajima, Lee and Street in order to detect the fall of the device.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan A. Pham whose telephone number is              (571) 272-8097, the fax number is (571) 273-8097 and the email is tuan.pham01@uspto.gov.  The examiner can normally be reached on Monday through Friday, 8:30 AM-5:30 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Yuwen (Kevin) Pan can be reached on (571) 272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TUAN PHAM/           Primary Examiner, Art Unit 2649